DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 11 it is unclear what the web path is forming an angle to.  It is the two webs relative to one another, the angle relative to the stream of assemblies or the angle of the web entering versus exiting the device? 
Claim 18 recites the limitation "the second pair of elasticized laminates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this claim is considered to depend from claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al.(US Patent 6,284,081) in view of St. Louis et al.(US Patent 5,993,433).
Vogt et al. discloses a method of applying a pair of elastic laminates to a stream of connected absorbent bodies moving in a machine direction, oscillating the pair of elastic laminates with a device in the cross-direction to form curved laminates, the oscillation occurring in a single plane, and bonding the elastic to the stream.(Figure 1, Col. 1, ll. 14-18; Col. 5, ll. 16-21)  Vogt et al. shows the elastic laminated are curved in the crotch region.(Figure 4)  The reference does not disclose the specifics of the article or of the elastic laminates. St. Louis et al. discloses an absorbent article is made of a liner(28), an absorbent core which is longer than it is wide(48), a cover(30), and a pair of elastic flaps comprising a folded over web(144) with elastic between the two layers(68).  It would have been obvious to one of ordinary skill in the art at the time of filing to make the absorbent bodies of Vogt et al. have a liner, an absorbent core, a cover, and a pair of elastic flaps comprising as folded over web with elastic between the two layers since these are well-known and conventional features of absorbent articles as shown for example by St. Louis et al.  St. Louis et al. shows the folds are outboard of the sides of the diaper.(Figure 5)  While neither reference explicitly discloses cutting the stream into individual absorbent bodies, one in the art would appreciate they would be cut apart as otherwise they are not usable.
Regarding claim 2, St. Louis et al. shows multiple elastics making up the elastic member in the elastic laminated.(Figure 5)
Regarding claims 3 , 4, 14, and 15, Vogt et al. shows the elastic laminate being straight in the back section of the diaper and curved in the crotch.(Figure 4) It would have been obvious to one of ordinary skill in the art at the time of filing to have the bond line be straight in the straight section had curved in the curved sections since this would bond the area of the elastic laminate which is intended to be bonded to the diaper.
Regarding claims 5, 12, and 20, St. Louis et al. shows the fold of the leg cuff is completely outboard of the longitudinal edges of the diaper.(Figure 5)
Regarding  claims 6 and 19, St. Louis et al. shows two sets of elastics which are located in different folds to form leg cuffs and containment flaps.(Figure 4)
Regarding claim 9, Vogt et al. shows the elastic laminate have a consistent width.(Figure 5)
Regarding claims 10 and 11, Vogt et al. shows an angle of the webs entering versus exiting the oscillating device of about 90 degrees.(Figure 1)
Regarding claim 13, Sat. Louis et al. shows the elastic laminates form containment flaps.(Figure 5)
Claims 7, 8, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. and St. Louis et al. as applied to claims 1 and 12 above, and further in view of Suruche et al.(US Publication 2016/0270973).
The references cited do not disclose separate containment flaps and leg cuffs but rather show them as one laminate. Suruche et al. discloses it is known to make containment flaps and leg cuffs from the same web or from different webs.(Figures 17L-P)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the containment flaps and leg cuffs from her same sheet or different sheets fed at different times since these are obvious alternatives in the art as shown for example by Suruche et al.(Figure 17L-P) 
Regarding claim 7, Suruche et al. shows the containment flaps a portion of the leg cuffs.(Figure 17P)
Regarding claim 8, Suruche et al. shows the containment flaps have a projection portion(72) unbonded to the diapers and a base portion coupled to the diapers, and wherein the leg cuffs do not extend inward of the longitudinal edges of the diaper.(Figure 17P)
Regarding claim 16, the references cited do not disclose how the separate leg cuffs and containment flaps are joined.  Since the leg cuffs and the containment flaps are joined together, one in the art would appreciate they could be joined together before bonding to the diaper or separately applied. It would have been obvious to one of ordinary skill in the art at the time of filing to join the containment flaps and leg cuffs together before bonding them to the diaper since this would require fewer oscillating devices and since these are the only two choices and thus obvious alternatives.  Therefore, the pair of elastic laminates of claim 12 would be one side of the diaper and the pair of elastic laminates of claim 16 would be the other side of the diaper and an oscillating device would move both laminates of a pair of laminate together to impart a curvature.  Both the leg cuffs and containment flaps are made of a folded web with elastic strands inside which are applied in a curved manner.  Since the two sides are mirrors of one another(Vogt et al., Figure 4) the curvature of the first pair would be different from the curvature of the second pair of elastic laminates.  
Regarding claim 18, Suruche et al. shows one pair of elastics covering a portion of the second pair of elastics.(Figures 17M-P)
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest bonding two sets of elastic laminates to a diaper wherein both sets are curved with one set having a different curvature than the other set and one set having a fold that is disposed outwardly of the longitudinal side edges of the diaper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746